DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:

On page 4, line 18 of the Specification, the Applicant uses sampling instant n to define itself in a manner not only circular, but contradictory.  The equation n = n*Ts is nonsensical, because it could only hold true if Ts were equal to one, which would not hold in general, and dimensionless, which it never is (it has units of time).  Otherwise, the equation states that n has both a different value and different dimensional units from itself, which is a clear contradiction.  Applicant then defines “n” to be a natural number.  Apparently, the Applicant has used the same symbol to describe two different quantities, which has led to the contradictory equation.  One of the symbols should be changed.  
On page 6, line 5 of the Specification, the initial time window is referred to as W1, instead of TW1.  The time windows are referred to using TW throughout the specification and should be referred to consistently. 
On the last two lines of page 10 to the first line of page 11 of the Specification, the written description indicates that Figure 7 should be referred to regarding the first                         
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    r
                                
                            
                            
                                
                                    n
                                
                            
                        
                     or any clear indication of how it corresponds to the discussion in the specification.  
On page 11, line 8 of the Specification, the meaning and effect of the subscript index (n-nevent)modP is entirely unclear.  The formula seems to ensure that the value of the subscript falls between zero and P-1 (inclusive) regardless of the number of sampling instants between n and nevent.  However, the purpose of the subscript index has no clear meaning or connection to the rest of the disclosure in the first place.  The only subscript associated with the various ik[n] values elsewhere in the written description is k, which is already associated with                         
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    -
                                
                            
                            
                                
                                    n
                                
                            
                        
                     in the disclosed equation.  Therefore, (n-nevent)modP appears to be a meaningless index that signifies nothing with respect to the data values invoked by the equation.
On page 13, line 26 of the Specification, the parameters Iclean[n] and Im[n] are both defined using themselves.  This recursive definition makes no apparent sense, because it is unclear how Iclean[n] can be only a part of itself, and likewise for Im[n].  The Applicant appears to be referring to two different things (e.g. a vector and an element of a vector) using the same notation in each case.
Appropriate correction is required.

Drawings
The drawings are objected to because:
Figure 6 includes a legend for each of the phases.  However, the differences of the curves are difficult to make out and phase 3, in particular, does not appear to have 
Figure 7 appears to include handdrawn curves and contains unclear, faded looking curves that are either unintentional or not explained in either the Specification  or the drawings themselves.  If the splitting curves after nevent are intended to indicate some deviation of actual values from reference values or similar concept, some sort of legend should be included to clarify what each curve signifies along with sufficiently legible marking for such legend to be useful.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 11, 12, and 13 are objected because of the following informalities: the claims recite “a second sampling instants” at lines 12-13 of claim 1, lines 6-7 of page 9 (claim 11), lines 14-15 of claim 12, and lines 6-7 of page 12 (claim 13).  “Instants” is in plural form, so the article “a” should be removed or instant should be made singular.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the claim recites “solving a NLS problem” in the third line of claim without previously designating the meaning of the abbreviation “NLS.”   The scope of the term is sufficiently clear, in light of the specification (pg. 17, line 7).  Therefore, the claim is not indefinite, but the claim should be amended to specify “non-linear least squares” for ease of understanding (the form quoted here is preferred as putting a blank space between “non” and “linear” is nonstandard, while either a hyphen or no space is accepted).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to a "computer storage medium".   The broadest reasonable interpretation of a claim drawn 

Claims 1-10 and 12- 20 are patent eligible under 35 U.S.C. 101.  Each of these claims is directed to a statutory category of invention.  While the claims recite abstract steps of processing data values and determining whether a grid current is subject to an anomalous variation, which may be regarded as mental processes and/or mathematical concepts, they include sufficient additional limitations to indicate that the claims are directed to a practical application at Step 2A, Prong Two of the two step eligibility analysis.  In particular, the abstract idea is clearly applied in a particular system of al electric power distribution grid and is directed to the practical application of checking whether or not an anomalous variation is due to a characteristic transitional operating period of an electric load.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11-13 are indefinite because each claim recites multiple parenthetical reference symbols, many of which are used as the only means to differentiate between different claim elements ostensibly sharing the same name.  For example, the claim element “first data values” appears in connection with four different parenthetical reference characters (            
                
                    
                        i
                    
                    
                        k
                    
                
                
                    
                        n
                    
                
            
        ,             
                
                    
                        i
                    
                    
                        k
                    
                    
                        +
                    
                
                
                    
                        n
                    
                
            
        ,             
                
                    
                        i
                    
                    
                        k
                    
                    
                        -
                    
                
                
                    
                        n
                    
                
            
        , and             
                
                    
                        i
                    
                    
                        k
                    
                    
                        e
                    
                
                
                    
                        n
                    
                
            
        ) in claims 1 and 11-13.  Reference characters may be placed in parentheses, but they do not generally affect the scope of the claims (see MPEP 608.01(m)), so they should not be used as the sole means of differentiating between claim elements.  Applicant may not refer to four different sets of data values as “first data values,” because it renders the meaning of that term indefinite.  For the purposes of examination with respect to the prior art, Examiner does not interpret parenthetical symbols to carry patentable weight.  Thus, different uses of “first data values” will not necessarily be interpreted to refer to different values, unless the verbal context of the claim logically necessitates such interpretation.  
Claim 7 recites the limitation "said one or more second reference data values" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the remaining electric loads" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  While the meaning of “the remaining electric loads” may appear clear in context, it should be noted that claim 1 designates “one or more electric loads” in the grid sector.  Thus, in the instance of a sector including only one load, there would be no remaining electric loads.  Thus, the Examiner construes this limitation to be contingent on the existence of more than one load in the grid sector.  
Claim 8 further recites the limitations “the operating voltage” and “the current of said electric load” in lines 1-2 of page 8 of the amended claims.  There is insufficient antecedent basis for these limitations in the claim, and given the reference to “each phase” throughout the claims, it is unclear to the Examiner whether there is an unambiguous, definitive “the current” of the load without such antecedent basis.
Claims 2-10 and 14-20 each depend on one of claims 1 and 12 and are indefinite for at least the same reasons.  Many of the dependent claims also include parenthetical reference characters, which are not deemed to limit the scope of the claims, as noted above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Abiprojo (US Pat 8336352 - cited in IDS) and Shi et al. (US PGPub 20140100705).

Regarding claim 1, Abiprojo teaches method for identifying a fault event in an electric power distribution system (fault occurrences within a power distribution system, Abstract), said system including one or more electric loads (L1, ..., LM) (load somewhere in the system, col. 3, lines 37-39) and having a coupling node (PoC) (power distribution substation, col. 1, lines 51-54) at which a current (IG) is detectable (current waveform being monitored at the distribution substation, col. 3, lines 18-22), said method comprising 
a) acquiring, for each electric phase (examining the current on each feeder phase, col. 3, lines 33-35), first data values (ik[n]) indicative of said current (IG) (feeder phase current I(t) is converted to a digital signal, col. 4, lines 13-15; Module 18 examines samples of the signal, col. 4 lines 30-31), said first data values being acquired (number of samples are provided, col. 4, lines 43-53) at subsequent sampling instants (n) subdivided in a sequence of time windows (TW1, ..., TWR) (1 current sample,30 previously obtained samples, and 60 incoming samples, col., 4, lines 47-49); the sets of samples are subdivided into at least two windows, namely the 30 previous and the 60 incoming, with the 1 current sample arguably belonging to either of the two windows, depending on choice of division point 
b) processing first data values (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    +
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) acquired, for each electric phase, at first sampling instants (n) at least partially included in a time window (TW+) (60 incoming samples, col., 4, lines 47-49) and first data values (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    -
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) acquired, for each electric phase, at a second sampling instants (n) preceding said first sampling instants (30 previously obtained samples, col., 4, lines 47-49) and at least partially included in a previous time window (TW-) preceding said time window (TW+) to check whether said current (IG), at said time window (TW+), is subject to an anomalous variation with respect to said previous time window (TW-) (processes a set samples … appear to be statistically anomalous compared to other sample data, Abstract; samples are processed to detect any statistical anomalies, i.e., transients, which may indicate a fault, col. 3, lines 18-22; upward transient occurring, col.4 , line 49-53 and Fig. 4A and 5, between samples 30 and 40); 
c) if it is determined that said current (IG) is not subject to an anomalous variation with respect to said previous time window (TW-), repeating said step (b) for subsequent sampling instants (obtaining continuous samples of the waveforms … processing the sample to determine if a transient occurred, claim 8); implicit in the teaching of obtaining and processing continuous samples is that the process continues (is repeated) for more samples when no transient occurs
G), starting from an event instant (nevent) of said time window (TW+) (transient is shown as represented by the 31st to 40th samples, col. 4, lines 66-67), is subject to an anomalous variation (IG) with respect to said previous time window (TW-), processing one or more first data values (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    e
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) acquired, for each electric phase, at sampling instants following said event instant (nevent) to calculate, for each electric phase, second data values (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    c
                                    l
                                    e
                                    a
                                    n
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) indicative of the anomalous variation (IG) of said current (IG) (values F1-F3, col. 4, line 67 – col. 5, line 50); 
e) processing said second data values (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    c
                                    l
                                    e
                                    a
                                    n
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) calculated for each electric phase (decision parameters are derived by setting limits on the values of the respective features, col.  6, lines 11-12) to check whether the anomalous variation of said current (IG) is due to a characteristic transitional operating period (transients result from such routine things as a power switch being closed or opened to turn a piece of equipment "on" or "off", or when the operating speed of a motor is changed … characteristics of such transients … generally known, col. 1, lines 28-33; classifier module then distinguishes between fault-induced transients and the other transients, col. 2, lines 1-3; classify a transient pattern to be a feeder-switch event rather than a fault, col. 7, lines 19-22) of an electric load (e.g. a motor, col. 1, line 31; col. 4, line 8). 
Abiprojo does not explicitly disclose a grid or grid sector and hence also fails to disclose coupling with a “main grid,” detecting a “grid current,” and that the electric load is “of said grid sector.”  
However, it is well known for electric power distribution systems to operate on a grid.  Shi teaches measuring current at a coupling node (point of common coupling, micro-grid, [0012]) including one or more electric loads (loads in MG, [0017]) to a main grid ([0012]).  Incorporation of the analysis of Abiprojo in the context of a grid sector of a main grid would have been obvious due to the conventional nature of grids in electrical power distribution and the fact the monitoring current at points of coupling connecting grid sectors to a main grid is well-known and would yield predictable results.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Abiprojo such that the electric power distribution system is a grid including a grid sector including one or more electric loads and having a coupling node (POC) with a main grid at which a grid current of said grid sector is detectable.  Use of the method of Abiprojo in the context of a grid sector of a power grid would have been obvious due to the conventional nature of a power grid, thus allowing for the fault detection benefits of Abriprojo to be utilized in the context of modern power distribution systems.

Regarding claim 3, the combination of Abiprojo and Shi makes obvious the method, according to claim 1, wherein said step d) comprises the following steps:
for each electric phase, 
- selecting a first data set (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    e
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) of first data values (ik(n)) acquired at sampling instants following said event instant (nevent) (60 incoming samples, col., 4, lines 47-49); 
- selecting a second data set (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    r
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) of first reference data values (30 previously obtained samples, col., 4, lines 47-49) indicative of a background condition of said grid current (IG); the previously obtained samples can be considered reference values “indicative of a background condition” because they are acquired before the suspected fault event
- processing said first and second data sets (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    e
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ), (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    r
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) of data values to calculate a third data set (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    c
                                    l
                                    e
                                    a
                                    n
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) of said second data values (values F1-F3, col. 4, line 67 – col. 5, line 50).  In particular, F3 uses Point A from the second data set, and all of F1-F3 use at least data values from the first set.

Regarding claim 4, the combination of Abiprojo and Shi makes obvious the method according to claim 3, wherein said reference data values (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    r
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) are first data values acquired at one or more sampling instants (n) preceding said event instant (nevent) (30 previously obtained samples, col., 4, lines 47-49).

Regarding claim 5, the combination of Abiprojo and Shi makes obvious the method according to claim 4, wherein said reference data values (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    r
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) are first data values (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    -
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) acquired at the last time window (TW-) preceding said event instant (nevent) (30 previously obtained samples, col., 4, lines 47-49).  As noted in the rejection of claim 1, the 30 previously obtained samples are interpreted as one of the time windows, and, thus, are from the last time window before the event instant.

Regarding claim 7, the combination of Abiprojo and Shi makes obvious the method according to claim 1.  The combination does not necessarily teach that one or more second reference data values (Im[n]) are calculated by simulating the behavior of 1, …, LM) using a time-discrete model (Y()) describing the operation of said electric load during said characteristic transitional operating period.
However, Abiprojo further teaches that discrete, real-time samples are used to look for statistically anomalous patterns against a background of recent waveform data (col. 1, lines 61-65).  Thus, the recent data can be deemed to form a model of background/reference behavior for the loads, which would obviously be a time-discrete model, because it is built up from time-discrete samples.  Abiprojo further discloses studying features found in samples representing a transient and can classify a feeder-switch event instead of a fault.  The feeder-switch event may qualify as a characteristic transitional operating period, and the existence of patterns to distinguish faults from such events, suggests that Abiprojo uses some model of the feeder-switch event.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Abiprojo such that one or more second reference data values (Im[n]) are calculated by simulating the behavior of each electric load (L1, …, LM) using a time-discrete model (Y()) describing the operation of said electric load during said characteristic transitional operating period.  One would have been motivated to use a time-discrete model to simulate the behavior so that the classifier patterns match the time-discrete samples against which they are compared to facilitate comparison of the data and classifier patterns for easier identification of transient type.

Regarding claim 10, the combination of Abiprojo and Shi makes obvious the method according to claim 1, wherein said electric loads are formed by electric switching “on” of a large load … large motor switching, col.4, lines 8-10).
Abiprojo does not explicitly disclose that the machines are rotating machines.  However, a person of ordinary skill in the art would readily understand that a motor is typically a rotating machine with a rotor component. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was effectively filed to modify the combination such that the electric loads are formed by electric rotating machines or groups of electric rotating machines.  A rotating machine would have been an obvious choice of motor, because motors commonly have rotating parts and, thus, use of such a motor would amount to nothing more than substitution of a known motor type yielding predictable results.  

Regarding claim 11,  Abiprojo discloses a set of instructions (algorithm, which is fully implemented in software, col. 1, lines 59-61) structured to be executed by a processor (processor means, claim 8) effective to:
a) acquire, for each electric phase (examining the current on each feeder phase, col. 3, lines 33-35), first data values (ik[n]) indicative of a current (IG) (feeder phase current I(t) is converted to a digital signal, col. 4, lines 13-15; Module 18 examines samples of the signal, col. 4 lines 30-31), said first data values being acquired (number of samples are provided, col. 4, lines 43-53) at subsequent sampling instants (n) 1, ..., TWR) (1 current sample,30 previously obtained samples, and 60 incoming samples, col., 4, lines 47-49); the sets of samples are subdivided into at least two windows, namely the 30 previous and the 60 incoming, with the 1 current sample arguably belonging to either of the two windows, depending on choice of division point 
b) process first data values (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    +
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) acquired, for each electric phase, at first sampling instants (n) at least partially included in a time window (TW+) (60 incoming samples, col., 4, lines 47-49) and first data values (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    -
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) acquired, for each electric phase, at a second sampling instants (n) preceding said first sampling instants (30 previously obtained samples, col., 4, lines 47-49) and at least partially included in a previous time window (TW-) preceding said time window (TW+) to check whether said current (IG), at said time window (TW+), is subject to an anomalous variation with respect to said previous time window (TW-) (processes a set samples … appear to be statistically anomalous compared to other sample data, Abstract; samples are processed to detect any statistical anomalies, i.e., transients, which may indicate a fault, col. 3, lines 18-22; upward transient occurring, col.4 , line 49-53 and Fig. 4A and 5, between samples 30 and 40); 
c) if it is determined that said current (IG) is not subject to an anomalous variation with respect to said previous time window (TW-), repeat said step (b) for subsequent sampling instants (obtaining continuous samples of the waveforms … processing the sample to determine if a transient occurred, claim 8); implicit in the teaching of obtaining and processing continuous samples is that the process continues (is repeated) for more samples when no transient occurs
G), starting from an event instant (nevent) of said time window (TW+) (transient is shown as represented by the 31st to 40th samples, col. 4, lines 66-67), is subject to an anomalous variation (IG) with respect to said previous time window (TW-), process one or more first data values (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    e
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) acquired, for each electric phase, at sampling instants following said event instant (nevent) to calculate, for each electric phase, second data values (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    c
                                    l
                                    e
                                    a
                                    n
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) indicative of the anomalous variation (IG) of said current (IG) (values F1-F3, col. 4, line 67 – col. 5, line 50); and
e) process said second data values (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    c
                                    l
                                    e
                                    a
                                    n
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) calculated for each electric phase (decision parameters are derived by setting limits on the values of the respective features, col.  6, lines 11-12) to check whether the anomalous variation of said current (IG) is due to a characteristic transitional operating period (transients result from such routine things as a power switch being closed or opened to turn a piece of equipment "on" or "off", or when the operating speed of a motor is changed … characteristics of such transients … generally known, col. 1, lines 28-33; classifier module then distinguishes between fault-induced transients and the other transients, col. 2, lines 1-3; classify a transient pattern to be a feeder-switch event rather than a fault, col. 7, lines 19-22) of an electric load (e.g. a motor, col. 1, line 31; col. 4, line 8). 
Abripojo does not expressly disclose a computer storage medium comprising the set of instructions and does not necessarily teach that the current is a grid current and the electric load is an electric load of a grid sector of a main grid.  
However, it is well known for electric power distribution systems to operate on a grid.  Shi discloses a computer storage medium (machine-readable storage media, [0071]) comprising a set of instructions (computer program, [0071]) structured to be causes a computer to operate in a specific and predefined manner to perform the functions described, [0071) and  teaches measuring current at a coupling node (point of common coupling, [0012] and [0014]) which connects a grid sector (micro-grid, [0012]) including one or more electric loads (loads in MG, [0017]) to a main grid ([0012]).  Incorporation of the analysis of Abiprojo in the context of a grid sector of a main grid would have been obvious due to the conventional nature of grids in electrical power distribution and the fact the monitoring current at points of coupling connecting grid sectors to a main grid is well-known and would yield predictable results.  Furthermore, the use of software and processor means indicates that the method of Abiprojo is performed using a computer, which would obviously include a storage medium for storing the software to implement the method.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Abiprojo such that the system for implementing the algorithm of Abiprojo includes a computer storage medium comprising the set of instructions and such that the current is a grid current and the electric load is an electric load of a grid sector of a main grid.  Inclusion of a computer storage medium would have been obvious as it is a known component for implementation of an algorithm by a computer system, which implementation is already implicit in the disclosure of Abiprojo.  Use of the method of Abiprojo in the context of a grid sector of a power grid would have been obvious due to the conventional nature of a power grid, thus allowing for the fault detection benefits of Abriprojo to be utilized in the context of modern power distribution systems.

Regarding claim 12, Abiprojo discloses a computerized device (10, Fig. 1) comprising:
a processor  (processor means, claim 8);
software including instructions (algorithm, which is fully implemented in software, col. 1, lines 59-61) configured to be executable by the processor effective to
a) acquire, for each electric phase (examining the current on each feeder phase, col. 3, lines 33-35), first data values (ik[n]) indicative of a current (IG) (feeder phase current I(t) is converted to a digital signal, col. 4, lines 13-15; Module 18 examines samples of the signal, col. 4 lines 30-31), said first data values being acquired (number of samples are provided, col. 4, lines 43-53) at subsequent sampling instants (n) subdivided in a sequence of time windows (TW1, ..., TWR) (1 current sample,30 previously obtained samples, and 60 incoming samples, col., 4, lines 47-49); the sets of samples are subdivided into at least two windows, namely the 30 previous and the 60 incoming, with the 1 current sample arguably belonging to either of the two windows, depending on choice of division point 
b) process first data values (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    +
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) acquired, for each electric phase, at first sampling instants (n) at least partially included in a time window (TW+) (60 incoming samples, col., 4, lines 47-49) and first data values (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    -
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) acquired, for each electric phase, at a second sampling instants (n) preceding said first sampling instants (30 previously obtained samples, col., 4, lines 47-49) and at least partially included in a previous time window (TW-) preceding said time window (TW+) to check whether said current (IG), at said time window (TW+), is subject to an anomalous variation with respect to said previous time window (TW-) (processes a set samples … appear to be statistically anomalous compared to other sample data, Abstract; samples are processed to detect any statistical anomalies, i.e., transients, which may indicate a fault, col. 3, lines 18-22; upward transient occurring, col.4 , line 49-53 and Fig. 4A and 5, between samples 30 and 40); 
c) if it is determined that said current (IG) is not subject to an anomalous variation with respect to said previous time window (TW-), repeat said step (b) for subsequent sampling instants (obtaining continuous samples of the waveforms … processing the sample to determine if a transient occurred, claim 8); implicit in the teaching of obtaining and processing continuous samples is that the process continues (is repeated) for more samples when no transient occurs
d) if it is determined that said current (IG), starting from an event instant (nevent) of said time window (TW+) (transient is shown as represented by the 31st to 40th samples, col. 4, lines 66-67), is subject to an anomalous variation (IG) with respect to said previous time window (TW-), process one or more first data values (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    e
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) acquired, for each electric phase, at sampling instants following said event instant (nevent) to calculate, for each electric phase, second data values (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    c
                                    l
                                    e
                                    a
                                    n
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) indicative of the anomalous variation (IG) of said current (IG) (values F1-F3, col. 4, line 67 – col. 5, line 50); and
e) process said second data values (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    c
                                    l
                                    e
                                    a
                                    n
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) calculated for each electric phase (decision parameters are derived by setting limits on the values of the respective features, col.  6, lines 11-12) to check whether the anomalous variation of said current (IG) is due to a characteristic transitional operating period (transients result from such routine things as a power switch being closed or opened to turn a piece of equipment "on" or "off", or when the operating speed of a motor is changed … characteristics of such transients … generally known, col. 1, lines 28-33; classifier module then distinguishes between fault-induced transients and the other transients, col. 2, lines 1-3; classify a transient pattern to be a feeder-switch event rather than a fault, col. 7, lines 19-22) of an electric load (e.g. a motor, col. 1, line 31; col. 4, line 8). 
Abripojo does not explicitly teach that the computerized device is for operating a switching device, does not expressly disclose a memory device including the instructions, and does not necessarily teach that the current is a grid current and the electric load is an electric load of a grid sector of a main grid.  
However, it is well known for electric power distribution systems to operate on a grid.  Shi discloses a memory device (program memory, [0071]) including instructions (computer program, [0071]) configured to be executable by a processor (causes a computer to operate in a specific and predefined manner to perform the functions described, [0071) and teaches measuring current at a coupling node (point of common coupling, [0012] and [0014]) which connects a grid sector (micro-grid, [0012]) including one or more electric loads (loads in MG, [0017]) to a main grid ([0012]). Shi also discloses a circuit breaker (CB1, Fig.1 and [0012]used to disconnect the grid sector from the main grid ([0056]).  Such circuit breaker can be considered a switching device and it would have been obvious to make the computerized device capable of operating such a switching device for protection purposes in the case of a fault.  Incorporation of the analysis of Abiprojo in the context of a grid sector of a main grid would have been obvious due to the conventional nature of grids in electrical power distribution and the fact the monitoring current at points of coupling connecting grid sectors to a main grid is well-known and would yield predictable results.  Furthermore, the use of software and 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Abiprojo such that the computerized device is for operating a switching device and comprises a memory device including the instructions; and such that the current is a grid current and the electric load is an electric load of a grid sector of a main grid.  Rendering the computerized device capable of operating a switching device, such as the circuit breaker of Shi, would have been obvious for the benefit of protection against detected faults.  Inclusion of a memory device would have been obvious as it is a known component for implementation of an algorithm by a computer system by storing the program instructions for implementing the algorithm, which implementation is already implicit in the disclosure of Abiprojo.  Use of the method of Abiprojo in the context of a grid sector of a power grid would have been obvious due to the conventional nature of a power grid, thus allowing for the fault detection benefits of Abriprojo to be utilized in the context of modern power distribution systems.

Regarding claim 13, Abiprojo discloses an electronic protection system (power distribution system, Abstract; cause protective devices installed within the power distribution system to operate, [0021]) comprising:
a switching device (power switch, col. 1, lines 28-31; feeder-switch, col. 7, line 21);
processor means, claim 8);
and software including instructions (algorithm, which is fully implemented in software, col. 1, lines 59-61) configured to be executable by the processor effective to
a) acquire, for each electric phase (examining the current on each feeder phase, col. 3, lines 33-35), first data values (ik[n]) indicative of a current (IG) (feeder phase current I(t) is converted to a digital signal, col. 4, lines 13-15; Module 18 examines samples of the signal, col. 4 lines 30-31), said first data values being acquired (number of samples are provided, col. 4, lines 43-53) at subsequent sampling instants (n) subdivided in a sequence of time windows (TW1, ..., TWR) (1 current sample,30 previously obtained samples, and 60 incoming samples, col., 4, lines 47-49); the sets of samples are subdivided into at least two windows, namely the 30 previous and the 60 incoming, with the 1 current sample arguably belonging to either of the two windows, depending on choice of division point 
b) process first data values (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    +
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) acquired, for each electric phase, at first sampling instants (n) at least partially included in a time window (TW+) (60 incoming samples, col., 4, lines 47-49) and first data values (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    -
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) acquired, for each electric phase, at a second sampling instants (n) preceding said first sampling instants (30 previously obtained samples, col., 4, lines 47-49) and at least partially included in a previous time window (TW-) preceding said time window (TW+) to check whether said current (IG), at said time window (TW+), is subject to an anomalous variation with respect to said previous time window (TW-) (processes a set samples … appear to be statistically anomalous compared to other sample data, Abstract; samples are processed to detect any statistical anomalies, i.e., transients, which may indicate a fault, upward transient occurring, col.4 , line 49-53 and Fig. 4A and 5, between samples 30 and 40); 
c) if it is determined that said current (IG) is not subject to an anomalous variation with respect to said previous time window (TW-), repeat said step (b) for subsequent sampling instants (obtaining continuous samples of the waveforms … processing the sample to determine if a transient occurred, claim 8); implicit in the teaching of obtaining and processing continuous samples is that the process continues (is repeated) for more samples when no transient occurs
d) if it is determined that said current (IG), starting from an event instant (nevent) of said time window (TW+) (transient is shown as represented by the 31st to 40th samples, col. 4, lines 66-67), is subject to an anomalous variation (IG) with respect to said previous time window (TW-), process one or more first data values (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    e
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) acquired, for each electric phase, at sampling instants following said event instant (nevent) to calculate, for each electric phase, second data values (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    c
                                    l
                                    e
                                    a
                                    n
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) indicative of the anomalous variation (IG) of said current (IG) (values F1-F3, col. 4, line 67 – col. 5, line 50); and
e) process said second data values (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    c
                                    l
                                    e
                                    a
                                    n
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) calculated for each electric phase (decision parameters are derived by setting limits on the values of the respective features, col.  6, lines 11-12) to check whether the anomalous variation of said current (IG) is due to a characteristic transitional operating period (transients result from such routine things as a power switch being closed or opened to turn a piece of equipment "on" or "off", or when the operating speed of a motor is changed … characteristics of such transients … generally known, col. 1, lines 28-33; classifier module then distinguishes between fault-induced transients and the other transients, col. 2, lines 1-3; classify a transient pattern to be a feeder-switch event rather than a fault, col. 7, lines 19-22) of an electric load (e.g. a motor, col. 1, line 31; col. 4, line 8). 
Abripojo does not expressly disclose a memory device including the instructions and does not necessarily teach that the current is a grid current and the electric load is an electric load of a grid sector of a main grid.  
However, it is well known for electric power distribution systems to operate on a grid.  Shi discloses a memory device (program memory, [0071]) including instructions (computer program, [0071]) configured to be executable by a processor (causes a computer to operate in a specific and predefined manner to perform the functions described, [0071) and teaches measuring current at a coupling node (point of common coupling, [0012] and [0014]) which connects a grid sector (micro-grid, [0012]) including one or more electric loads (loads in MG, [0017]) to a main grid ([0012]).  Incorporation of the analysis of Abiprojo in the context of a grid sector of a main grid would have been obvious due to the conventional nature of grids in electrical power distribution and the fact the monitoring current at points of coupling connecting grid sectors to a main grid is well-known and would yield predictable results.  Furthermore, the use of software and processor means indicates that the method of Abiprojo is performed using a computer, which would obviously include a memory device for storing the software to implement the method.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Abiprojo such that the system for implementing the algorithm of Abiprojo includes a memory device including the instructions and such that the current is a grid current and the electric load 

Regarding claim 14, the combination of Abiprojo and Shi makes obvious the computerized device according to claim 12.  The combination does not necessarily teach that the computerized device is a controller for an electric power distribution grid.
However, Shi further discloses a controller for an electric power distribution grid (distributed generation (DG) units, [0003]; DG control scheme, [0011]) and teaches that pre-defined control schemes are used during transient processes include those due to faults ([0018]).  Thus, it would have been obvious for the computerized device of Abiprojo to be a controller for an electric power distribution grid so that it could employ an appropriate control scheme in response to detection of a fault.
Therefore, it would have been obvious to modify the combination such that the computerized device is a controller for an electric power distribution grid.  Modification of the computerized device to be a controller for an electric power distribution grid would have been obvious so that the device could implement an appropriate control scheme in response to detection of fault.
s 2, 15-17 ,and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abiprojo in view of Shi as applied to claim 1 above, and further in view of Welchko (US PGPub 20110221369).

Regarding claim 2, the combination of Abiprojo and Shi makes obvious the method, according to claim 1, wherein said step b) further comprises the following:
- for each electric phase (k) of said grid sector, executing the following steps:
- selecting a first set (ik+[n]) of first data values (ik(n)) acquired at said first sampling instants (n) (60 incoming samples, col., 4, lines 47-49); 
- selecting a second set (ik-[n]) of first data values (ik(n)) acquired at said second sampling instants (n) (30 previously obtained samples, col., 4, lines 47-49); 
- processing said first and second sets (ik+[n]), (ik-[n]) to calculate a phase current variation value (CHk[n]) indicative of a variation in a phase current of said grid current (IG) with respect to said previous time window (TW-) (e.g., values F2 or F3, col. 4, line 67 – col. 5, line 50); value F2 Is representative of variation of the phase current because it gives variation across multiple samples to show amplitude drop after a transient, whole F3 measures the transient width and starts from point A which is prior to the transient and, thus, represents variation with respect to the previous time window
- repeating the previous steps for a first number (N1) of sampling instants (n) included in said time window (TW+) (e.g. 10 samples or 20 samples from 31st to 40th or 50th as described in col. 5, lines 12-40); 
limits on F1 to F3, col. 6, line 17).
Abiprojo does not explicitly disclose vectors of first data values and does not teach processing the phase current variation values (CHk[n]) calculated for each electric phase to calculate an overall current variation value (CH[n]) indicative of an overall variation of said grid current (IG) with respect to said previous time window (TW-); and comparing said overall current variation value (CH[n]) with a first threshold value (TH1); and, thus, does not teach checking the overall current variation values.
However, a vector may be interpreted as simply a one-dimensional array of data values, which would have been obvious to use to facilitate processing of any large set of data values such as the current samples of Abiprojo.  Welchko teaches, in the context of monitoring current of an electric motor, using both difference between expected and measured values for phase currents and a sum of phase currents and comparing both to threshold ([0058]).  In the context of Abiprojo it would have been obvious to apply this to the predefined number of sampling instant to help distinguish fault conditions from other errors, for the entire transient.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify the combination such that the sets of first data values are vectors and to include processing the phase current variation values (CHk[n]) calculated for each electric phase to calculate an overall current variation value (CH[n]) indicative of an overall variation of said grid current (IG) with respect to said previous time window (TW-); and comparing said overall current 

Regarding claim 15, the combination of Abiprojo, Shi and Welchko makes obvious the method, according to claim 2, wherein said step d) comprises the following steps:
for each electric phase, 
- selecting a first data set (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    e
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) of first data values (ik(n)) acquired at sampling instants following said event instant (nevent) (60 incoming samples, col., 4, lines 47-49); 
- selecting a second data set (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    r
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) of first reference data values (30 previously obtained samples, col., 4, lines 47-49) indicative of a background condition of said grid current (IG); the previously obtained samples can be considered reference values “indicative of a background condition” because they are acquired before the suspected fault event
- processing said first and second data sets (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    e
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ), (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    r
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) of data values to calculate a third data set (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    c
                                    l
                                    e
                                    a
                                    n
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) of said second data values (values F1-F3, col. 4, line 67 – col. 5, line 50).  In particular, F3 uses Point A from the second data set, and all of F1-F3 use at least data values from the first set.

Regarding claim 16, the combination of Abiprojo, Shi and Welchko makes obvious the method according to claim 15, wherein said reference data values (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    r
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) are first data values acquired at one or more sampling instants (n) preceding said event instant (nevent) (30 previously obtained samples, col., 4, lines 47-49).

Regarding claim 17, t the combination of Abiprojo, Shi and Welchko makes obvious the method according to claim 16, wherein said reference data values (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    r
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) are first data values (                        
                            
                                
                                    i
                                
                                
                                    k
                                
                                
                                    -
                                
                            
                            
                                
                                    n
                                
                            
                        
                    ) acquired at the last time window (TW-) preceding said event instant (nevent) (30 previously obtained samples, col., 4, lines 47-49).  As noted in the rejection of claim 1, the 30 previously obtained samples are interpreted as one of the time windows, and, thus, are from the last time window before the event instant.

Regarding claim 20, the combination of Abiprojo, Shi and Welchko makes obvious the method according to claim 2, wherein said electric loads are formed by electric machines or groups of electric machines, the characteristic transitional operating period of said electric loads being a start-up phase of said electric machines or groups of electric machines (switching “on” of a large load … large motor switching, col.4, lines 8-10).
Abiprojo does not explicitly disclose that the machines are rotating machines.  However, a person of ordinary skill in the art would readily understand that a motor is typically a rotating machine with a rotor component. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was effectively filed to modify the combination such .  

Allowable Subject Matter
Claims 6, 8, 9, 18, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6, 18, and 19 are allowable over the prior art on the basis of at least the limitations “selecting a minimum error value … among the error values … calculated for said electric loads;” “comparing said minimum error value … with a second threshold value;” and “checking whether said minimum error value … exceeds said second threshold value for said second number (N2) of sampling instants” in combination with the remaining limitations of the claim.  While it was known in the art to compare anomalous variation currents with expected variations for non-fault transients, there is no teaching or suggestion found to apply an analysis specifically to minimum error values among calculated error values.
Claim 8 is allowable over the prior art at least on the basis of the limitations “activating an electric load (Lm) of said grid sector;” “deactivating the remaining electric loads of said grid sector;” “acquiring detection data indicative of the operating voltage and of the current of said electric load during said characteristic transitional operating period of said electric load;” and “processing said detection data to estimate one or more actual electrical and/or mechanical parameters of said electric-load to be used in said time-discrete model.”  While there is some level of hindsight obviousness to isolating a load by deactivating all remaining loads in order to model the behavior of that load, there is no suggestion in the prior art to apply such an approach in sufficiently similar circumstances.
Claim 9 is allowable over the prior art for at least the reason that it depends on claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Snow et al. (US Pat 5537327), Mousavi et al. (US PGPub 20120004867), Kojori et al. (US Pat 7391218), Gonzalez Espin et al. (US PGPub 20180026446), Chen et al. (US PGPub 20150204918), Tobin (US Pat 6718271), Micali et al. (US Pat 9152737), and Kojovic (US PGPub 20150349511) all provide relevant teachings for distinguishing between fault currents and other currents.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Catherine T. Rastovski/Primary Examiner, Art Unit 2862